HENDERSON, Justice
(dissenting).
Due process arises out of constitutional provisions that a person may not be deprived of life, liberty, or property without due process of law. United States Constitution art. XIV, § 1; United States Constitution amend. 5; South Dakota Constitution art. VI, § 2.
“The fundamental requisite of due process of law is the opportunity to be heard.” Grannis v. Ordean, 284 U.S. 385, 394, 34 S.Ct. 779, 783, 58 L.Ed. 1363, 1369 (1914). A hearing must be held “at a meaningful time and in a meaningful manner.” Armstrong v. Manzo, 380 U.S. 545, 552, 85 S.Ct. 1187, 1191, 14 L.Ed.2d 62, 66 (1965). “The opportunity to be heard must be tailored to the capacities and circumstances of those who are to be heard.” Goldberg v. Kelly, 397 U.S. 254, 268-69, 90 S.Ct. 1011, 1021, 25 L.Ed.2d 287, 299 (1970). The test is fundamental fairness, not whether the notice meets technical rules of common law pleadings. Wedergren v. Board of Directors, 307 N.W.2d 12 (Iowa 1981).
The notice in question provided, inter alia, “Any person who may be affected by a Board decision who desires to present evidence or cross-examine witnesses according to SDCL [ch.] 1-26 may notify the Board in writing prior to the hearing or orally at the hearing. This hearing is an adversary proceeding.” (Emphasis supplied.) In my view, such a pronouncement as stated in the notice created, ab initio, a contested case hearing to be held pursuant to SDCL 1-26-1(2).1 This Court has held that the phrase as “required by law” contained in said statute “includes constitutional requirements of fair play, due process and agency rules, as well as the requirements of statutory law.” Valley State Bank of Canton v. Farmers State Bank, 87 S.D. 614, 621, 213 N.W.2d 459, 463 (1973) (emphasis in original).
The Administrative Procedures Act provides for reasonable notice in SDCL 1-26-16: “In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice.” The minimum time period employed by the Board for publication, “once each week for at least two consecutive weeks” and “[t]he second publication must occur at least four days before the first day of the board meeting at which the matter is noticed to be heard,” per SDCL 46-5-17 (repealed in 1983), does not meet the reasonable test. The majority opinion adopts this minimum standard in error. Fundamentally, therefore, the rationale outpouring therefrom is flawed. Although the Water Management Board timewise might have met a quasi-legislative or rule-making proceeding, it failed in its adjudicatory capacity to provide reasonable notice to these appellants and all citizens of South Dakota. There is a distinction between a board or agency acting in an adjudicatory hearing via a contested matter, and a board or agency acting in a quasi-legislative or rule-making proceeding. See Application of Union Carbide Corp., 308 N.W.2d 753, 757 (S.D.1981). The majority opinion, in effect, anchors its due process position upon a premise that there was no technical violation of the applicable provisions of SDCL ch. 46. Due process is not an equation, it is common sense and a *126reasonable approach applied on a case-by-case basis. This minority opinion stands for the proposition that there has been more than a technical violation of due process. The spirit of the law has been broken, for the Water Management Board was bound, by the statutes of this state and decisions of the United States Supreme Court, to a “reasonable test” standard. Reasonableness did not prevail. A sense of fair play and fairness did not prevail. A reasonable time had to be afforded not only to these appellants but every citizen in this state, who had a vested interest in the water resources of this state, to make an appearance and to be heard. Roller v. Holly, 176 U.S. 398, 20 S.Ct. 410, 44 L.Ed. 520 (1900). A contract of momentous consequence to this state and its citizens was officially signed by the South Dakota Conservancy District, the state, and ETSI, a private corporation, on December 23, 1981. With all of the social, economic, technological, scientific, and ecological impact, the import and impact of said contract was set for hearing on January 5, 1982, at Philip, South Dakota.2 The ink was barely dry on the contract — only thirteen days had elapsed; not only every man, woman, and child in this state, but the affected people in western South Dakota, were supposed to be prepared to go to battle in an “adversary proceeding.” It was, in reality, a well-prepared Goliath beating on his chest, trumpeting the challenge of battle, and calling for David to come forth from his flock.
Considering holidays and weekends, with government offices closed and non-access to counsel, due process for preparation totaled 7-9 working days. Publications of the hearing took place during the holiday season, and in most counties on Christmas Eve and New Year’s Eve. See Water Management Board Finding of Fact number 4. There were 6 working days intervening between the original hearing on January 5 and the continued hearing on January 14. The continuance from January 14 to January 21 provided 4 more working days. All in all, those summoned to participate had 17-19 days to employ counsel, hire experts, secure witnesses,3 issue depositions,4 depose witnesses, secure copies of the contract, review a federal impact study attached to the water permit application, review the application itself, contact federal officials, study the applicable law, prepare and serve Notices of Intervention, and legally prepare themselves in all pertinent matters for a contested hearing. Their opportunity to be heard at a meaningful time and in a meaningful manner was inherently violated by time strictures. An impossible task was built in. Notwithstanding the presence of interested citizens, one appellant, and a protest by groups and individuals against the state officials and ETSI proceeding with evidence, evidence was taken.
The State of South Dakota does not own the water in the State of South Dakota. Neither does ETSI. Indeed, the sovereign and this private corporation contracted between themselves concerning the people’s water. SDCL 46-1-3 expresses that “all water within the state is the property of the people of the state .... ” This Justice hazards that this sweeping policy declaration is binding upon the people of this state concerning certain water in this state. What say the legal scholars or judges of this Nation concerning the impounded water created by the great dams built across *127the mighty Missouri River in South Dakota? The downstream states — what are their rights to these impoundments? These questions will be answered in due time but are now blowing in the wind. Perhaps the flame of wisdom will open the horizons of legal minds so that this water will one day nourish the dry plain that it might be fruited. This I know: Several downstream states, including our sister state of Nebraska, have filed a federal lawsuit to stop the sale. In early May 1984, United States District Judge Warren Urbom of Lincoln, Nebraska, issued an injunction blocking the sale of these impounded waters from South Dakota to ETSI. Therefore, the very subject of this appeal is now, in a sense, being litigated in federal courts.5
SDCL 46-1-4 essentially provides that because of conditions prevailing in this state, the general welfare requires that water resources be put to their highest beneficial use and that water should be conserved for the best interests and welfare of the people. Priority is given for certain uses under the state statutes to include domestic uses, SDCL 46-1-5. Under SDCL 46-1-10, vested rights are protected. The municipalities and the state itself are limited to uses of water which meet their “reasonable and existing needs.” SDCL 46-1-5.
ETSI desires to pipe Missouri River water, taken from the great Oahe Reservoir near our State Capitol, across the vast prairie of western South Dakota, where it would be mixed with crushed coal and thence piped to the southern states. The Oahe Reservoir was constructed by the United States of America and remains today a federal project under jurisdiction of the United States Corps of Engineers. See Act of December 22, 1944 (58 Stat. 665).
Reasonable notice is required prior to any action affecting an interest in life, liberty, or property protected by the Due Process Clause. Mennonite Board of Missions v. Adams, — U.S. —, 103 S.Ct. 2706, 77 L.Ed.2d 180 (1983). Every square inch of farm or ranch land which is crossed in western South Dakota with the ETSI pipeline affects property either through (a) beneficial use of water not obtained (the water shall carry coal — not be placed on wheat or alfalfa fields)6 or (b) beneficial use of water hopefully to be obtained or (c) the right of eminent domain which attaches to the permit per SDCL 46-8-1 or (d) the conservation of water so that it shall not be unreasonably used, contrary to SDCL 46-1-4. Appellants are western South Dakota ranchers. At the time of the hearing on January 5, 1982, plans for the ETSI Pipeline Project included a crossing of their lands. As citizens of this state, or as landowners who had an interest in water resources to be piped to Wyoming and thence to the southern states or as landowners whose land was directly affected at the time of the.hearing, appellants enjoyed (1) a right of due process and (2) standing before the Water Management Board. The majority opinion would shuffle their rights (by viewing the totality and magnitude of the case in a vacuum) into a narrow channel of eminent domain, i.e., condemnation proceedings. Condemnation might settle a dollar amount for land taken or easements secured, but it does not satisfy the quest of citizens, farmers, and ranchers in western South Dakota for reasonable input into the essence of their existence — water. In a sense, this case adversely decides the rights of South Dakota citizens to meaningfully participate and to be heard on a project of momentous consequence, a project conceived in collaboration by their state government and a private corporation. *128From North Dakota to Nebraska, from Wyoming to Minnesota and Iowa, the people of South Dakota have a right to be meaningfully heard. This has been stripped from them by administrative pronouncement. Furthermore, under the settled law of this state, appellants are aggrieved persons with standing. It need only be shown that they have suffered the “denial of some claim of right either of person or proper-ty_” Keogan v. Bergh, 348 N.W.2d 462, 464 (S.D.1984); Application of Northern States Power Co., 328 N.W.2d 852 (S.D.1983); Barnum v. Ewing, 53 S.D. 47, 220 N.W. 135 (1928).
Let us review the law and the facts to determine if, in addition to lack of due process because of a violation of fair play, there was defective notice given by the Water Resources Board.
“As a general rule, where a method of giving notice is prescribed by statute, there must be strict compliance with the prescribed method in [the] form of notice.” Hein v. Marts, 295 N.W.2d 167, 170 (S.D.1980), citing Smith v. D.R.G., Inc., 30 Ill.App.3d 162, 331 N.E.2d 614 (1975); Cowl v. Wentz, 107 N.W.2d 697 (N.D.1961); In re Sioux City Stock Yards Co., 222 Iowa 323, 268 N.W. 18 (1936). Hein involved an administrative agency, water rights, and property rights. Therein, we further expressed, 295 N.W.2d at 170, “Moreover, these cases emphasize that there must be strict compliance with notice provisions where the notice affects property rights or where it is to form the basis for a suit.”
SDCL 46-5-17 sets forth the notice requirements for water rights applications. These applications must include:
[A]ll essential facts as to the proposed appropriation, including the places of appropriations and of use amount of water, the purpose for which it is to be used, name and address of the applicant and the time and place when the application will be taken up by the board for consideration. (Emphasis supplied mine.)
The notice in question provided that “said water to be used for the purpose of energy industry used in the Powder River Basin, Wyoming.” However, at the hearing on January 5, 1982, evidence and argument was advanced by the State and ETSI that communities in western South Dakota would be availed high-quality water from the ETSI pipeline for domestic and livestock watering uses. There can be no doubt, when one considers the transcript of the Water Management Board hearings, that considerable importance was placed upon the delivery of a large amount of the entire project’s water to west river communities. This Board made findings that the project was “in the public interest” and that there “was a beneficial use of water.” These critical findings were mandatory under SDCL 46-1-4 and SDCL 46-5-18. Thus, the notice was deficient in failing to inform the people of South Dakota of the places and purposes for the water proposed to be appropriated. Perhaps this was a new, great, and innovative plan. But the point is, the people should have been apprised, in advance of the meeting, so that they could have input into the decision-making process. Again, a hearing must be held in a meaningful manner. Had the notice included this proposed beneficial use, citizens could have prepared themselves on the feasibility, costs, and justifications of the water appropriation. Rather, the proponents were well prepared and the general public was ill prepared on a new issue sprung upon them at the hearing. Simply put, the proposed in-state uses were not included in the notice as required. This omission denied appellants, and other state citizens, the right to prepare themselves to meet the “feasibility” of each proposed point of use in the various communities.
The Board was required, in granting or refusing the water permit, to make four determinations: beneficial use, availability of unappropriated water, feasibility, and public interest. See SDCL §§ 46-1-8, 46-1-6(6), 46-5-20, 46-5-21, 46-5-11, 46-5-18, and 46-5-5 (46-5-18, 46-5-20 and 46-5-21 were repealed in 1983 and 46-5-5 and 46-5-11 were amended since the hearing). Feasibility had to be considered and, without notice of in-state use, the Board could *129only consider one side of the story. That is .not the way we do things in America.
I would reverse the trial court and require the trial court to remand this case for further proceedings, i.e., a hearing before the Water Resources Board which would avail due process. This is not because of any “clearly erroneous” rule. SDCL 1-26-36 empowers a reviewing court to “remand the ease for further proceedings” if there has been substantial rights prejudiced because of administrative findings which are (1) in violation of constitutional or statutory provisions or (2) made upon unlawful procedure. I find that both exist before this Board.

. In several places in the State’s brief, it is strongly advocated that this was an adversary proceeding and "those who wished to intervene should let the Board know ... so that they could cross-examine the witnesses and those who did not wish to intervene would not have the right to cross-examine witnesses.”


.An exhaustive Federal Environmental Impact Study was submitted by ETSI into evidence "to show the feasibility of the project” in ETSI’s own words. Per SDCL 34A-9-11, a state environmental impact study is not necessary if a federal impact study is required and has been completed. However, the federal impact statement in Volume 1, p. 1-61, reflects that a South Dakota environmental analysis would have to be completed for the South Dakota route. It was not done.


. SDCL 1-26-18 of the South Dakota Administrative Procedures Act provides for the right to present evidence, a reasonable opportunity to inspect documentary evidence, and issue subpoenas in contested cases.


. SDCL 1-26-19.2 of the South Dakota Administrative Procedures Act provides for depositions and discovery.


. In 1983, the United States Congress refused to approve a bill granting coal slurry pipelines, a federal right of eminent domain. See H.R. 1010, 98th Cong., 2d Sess. (1983). This has cast a pall on the entire project and suspension of payments on the contract in question. I do not suggest that the legal issues of this appeal are moot.


. I make this point not to quarrel with the feasibility of the pipeline. Feasibility thereof is not an appellate function. However, the effect upon land by water appropriated does bear directly. on due process.